United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-50186
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

JEAN POUL RAMIREZ-CASTILLO,
                                      Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. 3:05-CR-1370-1
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jean Poul Ramirez-Castillo appeals his guilty-plea

conviction for conspiracy to import marijuana and conspiracy to

possess with intent to distribute marijuana.    He argues that the

district court abused its discretion by denying his motion to

suppress.   Ramirez-Castillo’s voluntary and unconditional guilty

plea waived all nonjurisdictional defects that occurred prior to

the plea.   See United States v. Lampazianie, 251 F.3d 519, 525

(5th Cir. 2001).   Accordingly, the argument is waived and the

conviction is AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
No.
-2-